Broyles, J.
The motion for a new trial being based wholly on the general grounds as to the sufficiency of the evidence to support the verdict, and there being apparently no effort to brief the evidence in accordance with the requirements of the Civil Code, § 6093 (the paper filed as a brief of the evidence being apparently a full transcript of a stenographic report of the questions put to the witnesses and their answers), the judgment overruling the motion for .a new trial must be affirmed, under repeated rulings of the Supreme Court and of this court. Whitaker v. State, 138 Ga. 139 (4a.) (75 S. E. 254); s. c. 11 Ga. App. 208, (7), 213 (75 S. E. 258); Trueheart v. State, 13 Ga. App. 661 (2, 3) (79 S. E. 755); Crumpton v. State, 7 Ga. App. 841 (68 S. E. 334).

Judgment affirmed.